                                                                                    a


                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 ROBERT PAUL TAYLOR,                    CIVIL DOCKET NO. 1:17-CV-882-P
 Plaintiff

 VERSUS                                 JUDGE DRELL

 LASALLE MANAGEMENT                     MAGISTRATE JUDGE PEREZ-MONTES
 COMPANY, ET AL.,
 Defendants


                             MEMORANDUM ORDER

      Before the Court is a motion entitled “§ 1081.205 - Non-Dispositive Motions –

Written Memorandum in Support” (ECF No. 144) and a Motion to Compel (ECF No.

156) filed by pro se Plaintiff Robert Paul Taylor (“Taylor”) (#107070). Defendants

Warden Keith Deville (“Deville”), Dr. Mark Singleton (“Singleton”), Ami Brunson

(“Brunson”), and Lasalle Management Company, L.L.C. (“LMC”) (collectively,

“Defendants”) oppose Taylor’s motions. ECF Nos. 154, 175.

      Because Taylor has provided no good cause for extending the discovery

deadline and has failed to show inadequacies in the discovery responses, his Motions

(ECF Nos. 144, 156) are DENIED.

I.    Background

      On July 7, 2017, Taylor filed a civil rights Complaint (42 U.S.C. § 1983), in

forma pauperis. ECF No. 1. At the time of filing, Taylor was an inmate in the custody

of the Louisiana Department of Corrections, incarcerated at Winn Correctional

Center (“WCC”) in Winnfield, Louisiana. Taylor claims he was denied adequate

medical care at WCC in violation of the United States Constitution. ECF No. 1.
      In both motions (ECF Nos. 144, 156) Taylor complains that Defendants’

responses to discovery are incomplete or vague. In his first motion (ECF No. 144),

Taylor also asks to propound additional discovery to Deville and Singleton. ECF No.

144 at 1-2.

II.   Law and Analysis

      Taylor complains that certain hospital records were not provided to him prior

to the depositions of Deville and Singleton in April, 2019. ECF No. 144-2 at 2.

According to Defendants, Taylor signed the medical authorization form on April 22,

2019, and the documents were provided to him the following month. ECF No. 154.

Nonetheless, Taylor now asks that he be allowed to supplement the depositions with

additional discovery questions, presumably based on the medical records.

      As Defendants point out, Taylor could have obtained his own medical records.

See ECF No. 154 at 4. Regardless, the discovery deadline lapsed on August 1, 2019.

ECF No. 98. Once a scheduling order’s deadline has passed, that scheduling order

may be modified “only for good cause and with the judge’s consent.” Fed. R. Civ. P.

16(b)(4). Specifically, courts consider four factors in determining whether to allow a

scheduling modification for good cause under Rule 16(b): (1) the explanation for the

failure to complete discovery on time; (2) the importance of the amendment; (3) the

potential prejudice in allowing the amendment; and (4) the availability of a

continuance to cure such prejudice. Leza v. City of Laredo, 496 F. App’x 375, 376 (5th

Cir. 2012).




                                          2
      Taylor does not identify what questions surfaced after he received copies of his

medical records that he was unable to ask at the depositions in April 2019, nor does

he indicate the importance of these questions. Additionally, Taylor does he explain

why he failed to raise the supplemental questions through written discovery prior to

the expiration of the discovery deadline in August. Taylor simply provides no good

cause for extending the discovery deadline so he can propound additional questions

to Deville and Singleton.

      Taylor also complains that the responses to discovery provided by Deville

following the telephone hearing are inadequate. Federal Rule of Civil Procedure

37(a)(3)(B) provides that a party seeking discovery may move for an order compelling

production against another party when the latter has failed to respond to discovery

requests. See Fed. R. Civ. P. 37(a)(3)(B). For purposes of Rule 37(a), “an evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose,

answer, or respond.” Fed. R. Civ. P. 37(a)(4).

      A motion to compel must include a certification that the movant has made a

good faith effort to meet and confer regarding the specific discovery disputes at issue,

and to resolve them without court intervention, as required by Federal Rule of Civil

Procedure 37(a)(1) and the Local Rules for the Western District of Louisiana. Taylor

claims that he made a good faith effort to confer, and Defendants claim that no such

effort was made. ECF Nos. 144, 154.




                                           3
        The Local Rules also require a movant to provide the Court with a copy of the

qustions and responses in dispute. See L.R. 26.6, 33.2, 36.1. Taylor failed to comply

with these Local Rules. ECF Nos. 144, 156.

        In his first motion (ECF No. 144), Taylor fails to identify which written

answers from Deville he deems incomplete, and he does not specify what information

he believes should be supplemented. In fact, Taylor has not described any deficiencies

in the responses other than his conclusion that the responses are “vague.” ECF No.

144 at 2. Without more, the motion must be denied.

        In his second motion (ECF No. 156), Taylor complains that he did not receive

certain video footage in response to a discovery request. Defendants provided a copy

of Taylor’s request for “any photographs, video tapes depicting any surveillance

images for the dates between 10-1-2015 through 7-12-2016 and any tape recordings

of all administrative reports between 4-6-2015 and 11-8-2016.”            Defendants’

Response, ECF No 175.        Defendants objected to the request because it seeks

information not relevant or reasonably calculated to lead to relevant, admissible

evidence; it is overly broad; and the request was disproportionate to the needs of the

case.   ECF No. 175 at 5.     Specifically, Defendants pointed out that “the media

requested, if in existence, necessarily will include depictions of numerous individuals

and situations not related to the Plaintiff’s claims in any way.” Id. Notwithstanding,

Defendants noted that any video footage from those dates has been overwritten by

now pursuant to the normal course of business. ECF No. 175 at 5.




                                          4
       In a motion to compel production of discovery, the moving party bears the

burden of showing that the information sought is relevant and would lead to

admissible evidence. Jones v. Circle K Stores, Inc., 16-CV-691, 2017 WL 4918520, at

*2 (M.D. La. Oct. 31, 2017); Wymore v. Nail, 5:14-CV-3493, 2016 WL 1452437, at *1

(W.D. La. Apr. 13, 2016); Expert World, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D.

Tex. 2006). Taylor has not met his burden, as he does not show how the video

surveillance at issue is relevant to his medical care claim or would lead to admissible

evidence regarding that claim.

III.   Conclusion

       Because Taylor provides no good cause for extending the discovery deadline

and has not established inadequacies in the discovery responses, IT IS ORDERED

that Taylor’s Motions (ECF Nos. 144, 156) are DENIED.

       THUS DONE AND SIGNED in Alexandria, Louisiana, on this 6th day of

April 2020.


                                        _______________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                          5
